       Case 18-03036             Doc 65       Filed 11/05/18 Entered 11/05/18 09:21:43         Desc Notice of
                                                 Defective Filing Page 1 of 1
                                            UNITED STATES BANKRUPTCY COURT
                                               Western District of North Carolina
                                                      Charlotte Division

                                                    Adversary No.: 18−03036




IN THE MATTER OF:
     Ace Motor Acceptance Corporation                               Case No.: 18−30426
         Debtor(s)                                                  Chapter: 11

Ace Motor Acceptance Corporation
    Plaintiff(s)

vs.

McCoy Motors, LLC et al.
   Defendant(s)




                         NOTICE OF DEFECTIVE ENTRY OR FILING

NOTICE IS HEREBY GIVEN that the Responses filed by Defendants as document #s 55−59 11/02/2018 and
Response filed in the above referenced case on 11/02/2018 as document # 54 is defective for the reason(s) marked
below:



         Certificate of Service attached to Documents incorrectly reference service of Defendant's Reply to Verified
         Complaint.



PLEASE TAKE NOTICE that this should be corrected immediately to allow for timely processing of the
case/proceeding.



Dated: November 5, 2018                                                          Steven T. Salata
                                                                                 Clerk of Court


Electronically filed and signed (11/5/18)
